Citation Nr: 0109324	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-08 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for status post right 
total knee arthroplasty, currently rated 30 percent 
disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had active duty service from June 1955 to May 
1959.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO). 


REMAND

The record indicates while on active duty, the appellant had 
a bucket handle tear of the right meniscus and had removal of 
the entire meniscus in April 1959.  By means of a June 1976 
rating decision, service connection was granted for post-
operative right knee, suspected medial meniscectomy.  He was 
awarded a noncompensable rating under 38 C.F.R. Part IV, 
Diagnostic Code (DC) 5259.  

In September 1997, the appellant had a right knee "ATS" 
with partial medial meniscectomy and synovectomy.  A January 
1998 rating decision awarded him a temporary total disability 
rating from September 25, 1997, to November 1, 1997, at which 
time, his 10 percent rating was resumed.  A rating decision 
dated in December 1998 awarded a 10 percent rating under DC 
5010, and a 10 percent rating under DC 5257, for the 
appellant's right knee disability.  

In August 1999, the appellant had a right total knee 
arthroplasty.  His hospital discharge summary report 
indicates that the diagnoses were degenerative joint disease, 
right knee, secondary to rheumatoid arthritis, and status 
post right total knee arthroplasty.  A September 1999 rating 
decision awarded him a  temporary total rating from August 
1999 through September 2000, and a 10 percent rating 
effective from October 1, 2000, under DC 5055; his 10 percent 
rating under DC 5010 was also continued.  The appellant 
appealed that decision.  By means of a rating decision dated 
in March 2000, the RO awarded him a 30 percent rating under 
DC 5055, and continued the 10 percent rating under DC 5010.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  The basis for a 
separate 10 percent rating under DC 5010 after the right 
total knee arthroplasty is not clear to the Board.

In May 2000, the appellant was notified that his appeal was 
being transferred to the Board.  In July 2000, the Board 
received additional records which have not been considered by 
the RO.  The appellant has not waived consideration of this 
evidence by the agency of original jurisdiction.  
Accordingly, the claim must be REMANDED for the following:
                                                                                                                                                                       
1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO is directed to consider the new 
evidence and readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

3.  The RO is also directed to explain 
the basis for the separate 10 percent 
rating under DC 5010 after the right 
total knee replacement (from October 1, 
2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




